 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, as it appears that the Petitioner did not receive a ma-jority of the valid votes cast, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for International Union of Electrical, Radio & Machine Workers,AFL-CIO, and that said Union is not the exclusive representative ofthe Employer's employees in the unit found appropriate.]Musgrave Manufacturing Company and Mast-Foos Manufactur-ing Company,Inc.'andInternational Union,United Automo-bile,Aircraft and Agricultural Implement Workers of America,UAW-AFL-CIO,Petitioner.Case No. 9-RC-3618. July 29,1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry D. Camp, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The 'Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section(c) (1) of Section 2(6) and (7) of the Act.4.Mast-Foos and Musgrave each operates a plant in Springfield,Ohio.The Petitioner seeks a single unit of the production and main-tenance employees employed at these two plants. The two companiescontend that they are separate employers under the Act, that the re-quested two-plant unit is, thus, not appropriate, and that separateunits limited to the employees at each plant are alone appropriate.`There is no history of collective bargaining on either a two-plant orsingle-plant basis for the companies here involved.Mast-Foosis anOhio corporation with its main office and plant at1305 Innisfallen Avenue, Springfield, Ohio.Musgrave, likewise, isan Ohio corporation, with its main office and plant at 2755 ColumbusAvenue, Springfield, Ohio.The distance between the two plants isabout 6 miles.Orly Musgrave and his wife own all the outstandingstock of the two corporations.Orly Musgrave is the president andtreasurer of each corporation, while his wife is the vice president and1Herein called Musgrave and Mast-Foos, respectively.124 NLRB No. 32. MUSGRAVE MFG. CO. AND MAST-FOOS MFG. CO., INC.259secretary of both companies.F. C. McGregor is the general managerof the two companies and maintains an office at each plant.BelowMcGregor,each plant has a separate managerial and supervisoryhierarchy with a plant manager in charge of the Mast-Foos operationand a plant superintendent over the Mush ave plant.Mast-Foos is engaged primarily in the manufacture of reel typelawn mowers;it also makes a small racing car and doesjob shop workfor other manufacturers.Musgraveassembles from parts purchasedfrom other companies,riding rotarytypelawn mowers.It buys about10 percent of its materials from Mast-Foos.Each company handlesits own sales2and purchases.There is no interchange of employeesbetween the two plants and hiring and discharging is done separatelyat the plant level.However, overall control of working conditions isindicated by the fact that employees at the two plants receive similarpaid holidays and are under the same insurance program and vacationplan.In view of the foregoing,including the common ownership, theinterlocking officers, and the centralized control, we find that Mast-Foos and Musgrave constitute a single employer for purposes of theAct.'We furtherfind that the requested two plant unit, as it is, ineffect, an employerwide production and maintenance unit, is appro-priate for purposes of collective bargaining.'The parties are in general agreement as to the composition of theunit.However,the Employer would exclude,over the Petitioner's ob-jection, CarlLyonswho, it contends,is a supervisor.At the time ofthe hearing,Lyons was temporarily assigned to a nonsupervisory joboutside the unit, but will,under present plans, return to his regularposition in theMusgrave plant whenhis special assignment is com-pleted.In his permanent position,Lyons is in charge of the "frontassembly operation"at the Musgrave plant which employs 8 to 10workers.He receives his assignment from the plant superintendentin the morning and is responsible for the production of his department.In carryingout his duties,he assigns employees to various tasks anddirects their work.There is no evidence that he is under continuingclose supervision.Lyons, like the foreman,who the parties agree is asupervisor,reports directly to the plant superintendent.At the hear-ing Lyons testified that prior to May 1958,he was supervisor but atthat time his pay checks ceased carrying the word"supervisor" onthem and had the word "assembly"added.In consequence of thischange, he considered himself demoted.'However, at no time was his2Musgrave sells its entire output to Musgrave,Inc., another Ohio corporation ownedby OrlyMusgrave and his wife.Musgrave, Inc., is wholly engaged in selling and hasno factory production or maintenanceemployees.3 SeeTheFamily Laundry, Inc.,121 NLRB 1619." SeeWestern Electric Company,Incorporated,98 NLRB 1015, 1032.5The Employerhas sincethat time furtheraltered its checks which presently bearno classification designation. 260DECISIONSOF NATIONAL LABORRELATIONS BOARDwage rate,which exceeded that of any of the employees in the "front,assembly operation" cut, and hewas nevernotified that he had beendemoted.Furthermore, he testified that, even after his "demotion,"the employees in the department "kind of look towards" him. In viewof the foregoing,we believe that Lyons responsibly directs the workof the employees in his department in a nonroutine manner.Accord-ingly, we findhe is a supervisor.He is, therefore, excluded from theunit.,A questionwas raisedas to the supervisory status of Mable Cook.She spends most of her time doing regular assembly work.However,as an experiencedemployee, she trains new employees and also helpsher coworkers when necessary.There is no evidence that Cook pos-sesses anysupervisory authority.At most, the relationship betweenCook and other employees is that of the skilled to the less skilledworker.Accordingly, we find that she is not a supervisor. She is,therefore, included in the unit.7Accordingly, we find that a unit of all production and maintenanceemployees employed at the Employer's plants at 2755 Columbus Ave-nue and 1305 Innisfallen Avenue, Springfield, Ohio, excluding allservice department employees, office clerical employees, professionalemployees,all guards,and supervisors as defined in the Act, is appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.5.The Employer's operationsare somewhatseasonal in nature.Employment at each plant usually varies between a high of approxi-mately 40 employees during late winter months to a low of about 15during the summer. Employment picks up in November; layoffs com-mence inlateMarch or early April.However, production continuesthroughout the year and during the low season there is a represen-tative complement of employees in each plant manufacturing or as-sembling lawn mowers.Neither of the parties requests any delay inthe election because of the fluctuating nature of the employment ofworkers.Under these circumstances, and as we find below that someof the employees involved would be eligible as temporary laid offemployees, we believe it appropriate to direct an immediate election.,,However, the Petitioner requests that we depart from our usualeligibility date and apply instead the last payroll period precedingthe filing of its petition, thereby making eligible to vote the employeeslaid off in a recent cutback in operations, who were about 10 in num-ber at the time of the hearing. The Employer takes the position thatthese employees have no reasonable expectancy of reemployment and,thus, should not be eligible. In support of its position, witnesses for6 See,The Robert Becht Company,111 NLRB 1013. 1018.7 See,United StatesGypsumCompany,119 NLRB 1415, 1420-1421.FSeeMassachusettsMohair Plush Company,112 NLRB 41, 43-44; compareEvan HallSugar Cooperative,Inc., 97NLRB 1258, 1261. FLORIDAN HOTEL OF TAMPA, INC.261the Employer, testified in conclusionary language, that the laid-offemployees had no "reasonable expectation of recall in the near future."Furthemore, there is no evidence that the laid-off employeesare car-ried on any seniority or formal preferential hiring list.However, theplant superintendent for the Musgrave plant testified that, in hiringfor the busy season, he gave definite preference in recalling the "reallygood" employees previously laid off.Moreover, the record shows that,of those employees recently laid off at Musgrave, all had worked forthe Employer in previous years, had been laid off, and then recalled forthe past busy season.Under these circumstances, we find that theseemployees have a reasonable expectancy of recall in the foreseeablefuture and thus are eligible to vote in the election herein directed.'The record is not clear as to the actual practice relating to the recallof laid-off employees at the Mast-Foos plant. It indicates that theemployees recently laid off there had not previously worked at Mast-Foos, but the witness who so testified did not know if they had pre-viously worked at the Musgrave plant.Moreover, there is some evi-dence that one of the employees allegedly recently laid off was, in fact,discharged for cause. In these circumstances, we find the record in-sufficient to determine whether employees laid off at Mast-Foos be-cause of the seasonal cutback in operations have a reasonable expec-tancy of recall in the foreseeable future, and thus retain their statusas employees.We shall, therefore, permit those who have been solaid off at Mast-Foos in the recent reduction of employees to vote sub-ject to challenge.10 In view of this determination no useful purposeappears in support of our establishing an eligibility date in the elec-tion directed below different from that prescribed in the usual case.The Petitioner's request that we do so is, therefore, denied.[Text of Direction of Election omitted from publication.]9These employees are CharlesBrubaker,Otis Cochran,Fern Major,Joseph Pagent,and JamesStelzer.H. Finney, whoison sick leave, is also eligible to vote.FoleyManufacturing Company,115 NLRB 1205.19 SeeRadioCorporationof America,121 NLRB 633;MassachusettsMohair PlushCompany,112 NLRB 41, 43.FloridanHotelof Tampa, Inc.'andHotel and Restaurant Em-ployees and Bartenders Union,Local No. 104, Hotel and Res-taurant Employees and Bartenders International Union, AFL-CIO,2 Petitioner.Case No. 12-RC-508. July 30, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph V. Moran, hearing1 The Employer's name appears as correctedat the hearing.2 The Petitioner's name appears as corrected at the hearing.124 NLRB No. 34.